Exhibit 10-7



Option Adjustment and Indemnification Agreement

This Agreement is made and entered this ___ day of June 2006 by and between Todd
Shipyards Corporation (the "Company") and _______________ ("Employee"). [Date of
Agreement will be the ex-dividend date.]

Witnesseth That

Whereas, the Company has heretofore granted to Employee options to purchase
shares of the Company's Common Stock pursuant to options granted under the terms
of the Incentive Stock Compensation Plan of Todd Shipyards Corporation (the
"Plan"); and

Whereas, the Plan, as amended and ratified by the Company's shareholders,
provides that the number of shares subject to option and the exercise price per
share applicable to such option(s) may be equitably adjusted by the Compensation
Committee of the Company's Board of Directors in certain corporate transactions
including, without limitation, distribution of assets to shareholders other than
pursuant to a normal cash dividend; and

Whereas, the Plan also permits the Company to indemnify Employee against certain
tax liabilities risks arising from any such equitable adjustment (other than
taxes arising upon the exercise, or deemed exercise, of such option as
adjusted); and

Whereas, the Board of Directors of the Company has declared an extraordinary
cash dividend in the amount of $4.00 per share of Common Stock payable on June
20, 2006 to holders of record of such Common Stock on the close of business on
June 5, 2006, and the Compensation Committee has determined that such
extraordinary dividend warrants an equitable adjustment of the terms of the
option(s) held by Employee under the Plan;

Now, Therefore, the Company covenants and agrees with Employee as follows:

1. Adjustment of Option. Under formulae adopted by the Compensation Committee,
the option granted to Employee on <insert date of grant> to purchase _______
shares of Common Stock at an exercise price of ____ per share is hereby
converted in an option to purchase __________ shares of Common Stock at an
exercise price of ____ per share. All other terms of such option are unchanged.
As of the date of this Agreement, such option is [exercisable in full - or -
exercisable as to _____ shares and, subject to the terms of such option, will
become exercisable as to the remaining ______ shares on _________]. Unless
sooner exercised or forfeited under the terms of the plan, the option will
expire on __________.



2. Indemnification. In the event that the foregoing adjustment in the terms of
the option is deemed (since the exercise price of the shares of Common Stock
under option is below the current fair market value per share of the Common
Stock) to constitute a deferred compensation arrangement subject to Section 409A
of the Internal Revenue Code, as amended, the Company agrees that it will, upon
final adjudication and assessment of any income taxes imposed on Employee by
virtue of Section 409A and subject to the terms of this Agreement, indemnify and
hold Employee harmless from and against any portion of such taxes which arise
and are imposed pursuant to Section 409A(a)(1)(B) and any penalties and/or
interest assessed against Employee based on the failure to pay and discharge any
such taxes (whether assessed under Section 409A(a)(1)(B) or otherwise) in a
timely manner. In addition, to the extent that such indemnification gives rise
to taxable income to the Employee, the Company shall provide a "gross-up" of the
reimbursement payment made sufficient to offset Employee's federal income tax
liability in respect of the reimbursement and the gross-up payment. The
obligation of the Company to provide indemnification in accordance with the
foregoing is conditioned upon (i) Employee giving prompt written notice to the
Company of any audit, notice or examination of Employee's federal tax returns
raising the application of Section 409A to the option adjustment provided herein
and (ii) Employee permitting the Company, at the Company's expense, to engage
counsel to contest the application of Section 409A and control that aspect of
any resulting audit or proceedings to resolve the issue. In accepting the
indemnification provided hereby, Employee understands and agrees that the
Company is not agreeing to or obligated to provide indemnification in respect of
income or withholding taxes arising from the actual exercise or any imputed
exercise of the option itself (including, without limitation, any federal income
tax arising under Section 409A(a)(1)(A)).



In Witness Whereof, this Agreement has been executed by the Company and Employee
as of the date first written above.



Todd Shipyards Corporation



_______________________________

Employee By __________________________

<name and title of officer>

